IN THE SUPREME COURT OF THE STATE OF DELAWARE

ANEL HUBBARD,                           §
                                        §
       Defendant Below,                 § No. 249, 2019
       Appellant,                       §
                                        § Court Below—Superior Court
       v.                               § of the State of Delaware
                                        §
STATE OF DELAWARE,                      § Cr. ID No. 09060214449 (N)
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: August 27, 2019
                          Decided:   September 3, 2019

                                  ORDER

      This 3rd day of September, 2019, it appears to the Court that:

      (1)    The appellant, Anel Hubbard, filed this appeal from the Superior

Court’s order dated May 17, 2019, denying Hubbard’s motion for correction of

sentence. Hubbard’s opening brief was due to be filed by July 29, 2019. When

Hubbard did not file the brief, the Chief Deputy Clerk issued a brief delinquency

notice, dated August 1, 2019, advising Hubbard that the brief must be filed within

seven days. Hubbard did not respond to the brief delinquency notice and did not file

the opening brief.

      (2)    On August 12, 2019, the Chief Deputy Clerk issued a notice, by

certified mail, directing Hubbard to show cause why the appeal should not be

dismissed for failure to file the opening brief. The notice to show cause directed
Hubbard to respond within ten days and advised him that if he did not respond,

dismissal of the appeal would be deemed to be unopposed. Postal records indicate

that the notice to show cause was delivered on August 15, 2019. Hubbard did not

respond to the notice to show cause and did not filed the opening brief.

      (3)    The appellant having failed to respond to the notice to show cause

within the required ten-day period or to file the opening brief, dismissal of this action

is deemed unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 29(b)

and 3(b)(2), that the appeal is DISMISSED.

                                         BY THE COURT:


                                         /s/ Collins J. Seitz, Jr.
                                                Justice




                                           2